Citation Nr: 0822115	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant had active military service from May 1965 until 
May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted an increased disability 
rating of 30 percent for service-connected PTSD and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability (TDIU).  The veteran appealed the 30 percent 
rating for PTSD and the denial of TDIU to the Board.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

A hearing was held in April 2004, at the RO in Milwaukee, 
Wisconsin, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in 
the claims file.

This case was previously before the Board in October 2004 and 
June 2007 at which times it was remanded for additional 
evidentiary development and due process matters.  The actions 
requested in those remands have been undertaken and the case 
has returned to the Board for appellate consideration.

The Board notes that the claim of entitlement to TDIU is no 
longer pending on appeal before the Board, as that claim was 
granted in a November 2006 rating action.




FINDINGS OF FACT

The veteran's PTSD produces no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
intrusive thoughts, irritability and chronic sleep 
impairment.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for service-connected PTSD have not been met for any 
portion of the appeal period (i.e., from October 30, 2002).  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's December 2002 increased 
rating claim for PTSD, the RO issued a duty to assist letter 
in March 2003 which advised the veteran of VA's duty to 
assist him to obtain evidence.  The letter advised the 
veteran that he should identify dates and locations of 
treatment and of medical evidence, lay statements, 
employments records, etc. which support his claim.  The 
letter also discussed the duties and responsibilities of VA 
and the veteran as pertains to obtaining and providing 
evidence in support of the claims.  See Pelegrini II, at 120-
21.  

Thereafter, the RO granted an evaluation of 30 percent for 
PTSD in an August 2003 rating decision, and the veteran 
disagreed with this evaluation.  That disagreement gave rise 
to this appeal, and VA has issued a subsequent duty to assist 
letters in November 2004 and July 2007.  Those letters 
discussed the duties and responsibilities of VA and the 
veteran as pertains to obtaining and providing evidence in 
support of the claim, but did not make specific reference to 
the relevant diagnostic code and criteria required for an 
increased evaluation for PTSD.  However, as part of the 
August 2003 rating decision providing the grant of a 30 
percent evaluation for PTSD, the veteran was notified of the 
criteria for an evaluation in excess of 30 percent for PTSD.  
Following his disagreement with the assigned evaluation, the 
veteran was provided with a February 2004 statement of the 
case (SOC) which again set forth, in pertinent part, the text 
of 38 C.F.R. § 4.130, Diagnostic Code 9411, providing the 
criteria for an increased schedular evaluations for PTSD.  
Accordingly, the Board believes that the type of notice 
discussed in the case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), has been provided for the veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided for the veteran in July 2007.

The claim on appeal was readjudicated in supplemental 
statements of the case (SSOC) issued in November 2006 and 
January 2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in both July 2007 
and February 2008, the veteran indicated that he had no 
additional evidence to present or identify in pursuit of his 
claim.  As to the claim for an increased evaluation for PTSD, 
the veteran has presented himself for evaluations in 2003 and 
2005, and VA clinical records reflecting treatment for PTSD 
throughout the pendency of the appeal have been associated 
with the claims file.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, VA has obtained the veteran's records from the 
Social Security Administration.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met. Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Air Force from May 1965 to May 1968.  His awards and 
decorations include a Vietnam Service Medal. 

The veteran underwent a VA PTSD examination in March 2002.  
At that time, it was reported that the veteran had been 
employed for 22 years at a company that made food additives, 
but was let go in December 2001 due to downsizing.  On 
examination, the veteran was well oriented, memory was intact 
- despite complaints of short term memory loss and the 
veteran complained of irritability.  Mild to moderate chronic 
PTSD was diagnosed and a GAF score of 51 was assigned.  
Regarding employability, the examiner commented that the 
veteran had been successfully employed for 22 years and there 
seemed to be little in his PTSD which would prevent him from 
further gainful employment.  The examiner observed that the 
veteran was apparently having difficulty finding a job 
because of his numerous medical problems other than PTSD.

Service connection for PTSD was granted in a July 2002 rating 
decision at which time a 10 percent evaluation was assigned 
effective from April 1996, the date of the veteran's initial 
service connection claim for PTSD.  That decision was not 
appealed.

In December 2002, the veteran filed a claim for an increased 
evaluation for PTSD.  

A VA medical record dated October 30, 2002, reflects that the 
veteran was seen by psychology.  He complained of increased 
sleep disturbance, traumatic memories and family tension.

The file contains a statement dated in March 2003 from a 
representative of the company at which the veteran had been 
employed for approximately 22 years extending from 1979 to 
December 2001.  The statement indicated that the veteran had 
worked as a production operator and that he was terminated 
due to falsification of time records.  The representative 
indicated that she was not aware of any concessions made to 
the employee by reason of age or disability.

A VA PTSD examination was conducted in April 2003 and the 
claims folder was reviewed.  It was noted that the veteran 
had been married for 5 years and that after 22 years, he had 
lost his job as a machine operator and trainer.  The veteran 
reported having family stressors, relating to conflict with 
his children and loss of his job.  He indicated that he had 
limited friendships and enjoyed fishing.  Symptoms of anxiety 
and depression related to job loss were recorded.  

On examination, there was no indication of homicidal, 
suicidal or psychotic behavior.  Insight and motivation were 
in the normal range.  The veteran reported having sleep 
impairment and intrusive memories related to military 
service.  The examiner stated that levels of depression, 
anger and concentration appeared to be situational, relating 
to the veteran's job loss, with flashback memories of 
military surfacing due to media coverage of the Gulf War.  A 
diagnosis of PTSD, by history was made and a GAF score of 55 
was assigned.  It was observed that the veteran had problems 
relating to employment history and military readjustment.  

In an August 2003 rating action, the RO granted a 30 percent 
evaluation for PTSD, effective from October 30, 2002, the 
date an ascertainable increase in disability was shown.  

When seen by VA in October 2003, the veteran reported that he 
was doing well overall, but had trouble sleeping.  He was 
alert and oriented, logical and coherent, with speech 
described as normal.  The veteran had full range of affect.  
There was no evidence of suicidal or homicidal ideation.  
Insight and judgment were described as fair.  A GAF score of 
65 was assigned.  When seen in December 2003, the veteran 
reported that his family relationships appeared to be 
improving.

The file contains a decision of the Social Security 
Administration (SSA) dated in June 2003 finding that the 
veteran was disabled from May 2002 due to severe impairments 
enumerated as: degenerative disc disease of the lumbar spine, 
degenerative joint disease of the left shoulder, and insulin 
dependent diabetes mellitus.   

When seen by VA in March 2004, the veteran reported having 
considerable stress in his life related to family issues.  He 
stated that he and his spouse were doing a good job working 
in these issues.  It was noted that sleep was disrupted by 
nightmares, and that the veteran experienced daytime 
flashbacks.  It was mentioned that the veteran found his 
church to be a good source of support.  On examination, the 
veteran was casually dressed and groomed.  Affect was anxious 
and mood was described as stressed.  Speech was rapid, but of 
normal volume.  There was no suicidal ideation or indication 
of psychotic symptoms.

The veteran provided testimony at a travel Board hearing held 
in April 2004.  The veteran stated that he had trouble 
sleeping for which he was taking Amitriptyline.  He also 
reported having nightmares, flashbacks, and intrusive 
thoughts of Vietnam occurring about 2 to 3 times a week.  The 
veteran stated that he suffered from bouts of depression, and 
had problems with concentration and memory.  He mentioned 
that he served as a cook at a local church.

At the hearing, lay statements from the veteran's wife and 
step-son were presented attesting to the veteran's mood 
shifts, sleeplessness and anger.

When seen by VA in July 2004, the veteran's mood was 
described as stable.  It was reported that he had chronic 
anxiety/PTSD symptoms with no current exacerbation.  
Strategies for coping with Iraq news, which triggered 
PTSD/Vietnam memories, were discussed.  Medications were 
helping somewhat with sleep.  The veteran stated that there 
was external stress due to adult children living at home.  It 
was also noted that had chronic pain and was on the surgery 
list (lumbar spine) for September 2004. 

A VA PTSD examination was conducted in August 2005 and the 
claims folder was reviewed.  It was reported that the veteran 
had been married for 7 years and lived with his wife and 3 
adult step-children, who were described as a source of 
stress.  The veteran complained of anger and poor sleep as 
his primary symptoms.  Mental status examination revealed 
that the veteran was well groomed and well oriented.  He 
described his mood as okay.  Affect was bright.  Speech was 
rapid, but with normal rhythm and volume.  There was no 
clinical evidence of memory impairment.  The veteran endorsed 
auditory and visual hallucinations; however, the examiner 
explained that these better explained as episodes of 
dissociating or daydreaming as opposed to representing 
psychotic episodes.  MMPI-2 test results indicated that the 
veteran might have an over-inflated sense of worth, be rigid, 
moralistic and have poor tolerance for stress.  His clinical 
profile suggested a strong preoccupation with somatic 
concerns.  

The VA examiner summarized that the veteran did report 
symptoms of PTSD on interview and testing, but noted that he 
appeared to have developed a full and satisfying daily 
routine that occupied his attention and allowed him to manage 
symptoms quite effectively.  It was noted that as his ability 
to engage in distracting activities waned, his PTSD symptoms 
were likely to take a stronger and more prevalent role in his 
functioning.  A diagnosis of PTSD, by history was made and a 
GAF score of 61 was assigned.  It was observed that the 
veteran had problems relating to numerous physical 
conditions, including: osteoarthritis, degenerative joint 
disease, insulin dependent diabetes, lumbago, hyperlipidemia 
and peripheral vascular disease.  It was also reported that 
his stressors included: conflict with live-in adult step-
children, marital discord, difficult adjustment to health 
conditions, remote history to numerous Vietnam stressors, and 
a limited support system.  

The file contains a statement dated in January 2006 from a VA 
vocational rehabilitation counselor indicating that in 
January 2006, it was determined that it was medically 
infeasible for the veteran to participate in a program of 
vocational rehabilitation due to his service-connected 
disorders.  She reported that his PTSD was productive of high 
levels of anxiety, disruptive sleep patterns and depression 
and that his physical disabilities were productive of chronic 
pain and decreased mobility. 
The most recent evidence of record consisting of VA 
outpatient records dated in 2006 and 2007 show that the 
veteran continued to be followed on a monthly basis for 
psychiatric care.  His concerns and symptoms during that time 
included family/marital conflict, continued complaints of 
sleep impairment and intrusive thoughts of Vietnam.  
Repeatedly, it was reported during that time that the veteran 
exhibited no homicidal or suicidal ideation, and that there 
was no evidence of psychotic symptomatology.  When seen in 
September 2007, the veteran reported that he was doing well 
and had a busy summer caring for grandchildren and working on 
household projects.  It was noted that his sleep was 
variable.  An entry dated in October 2007 reveals that the 
veteran complained of depression, related to coping with pain 
due to service-connected conditions, a blood condition and 
diabetes.  It was noted that the veteran was maintaining 
sobriety and was insightful about not isolating too much.  
The entry indicated that the current Iraq war triggered PTSD 
symptoms.  

Legal Analysis

The veteran contends that the severity of his service-
connected PTSD has increased warranting an evaluation in 
excess of the 30 percent evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, a 30 
percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 denotes mild 
symptoms or some difficulty in social and occupational 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the veteran 
filed his claim in 2002 steady symptoms of sleeplessness, 
nightmares, intrusive thoughts of the Vietnam, anxiety and 
depression have manifested, all of which are consistent with 
the criteria warranting the currently assigned 30 percent 
evaluation.  The Board observes that these symptoms have 
remained constant problems since that time.  In addition, 
from 2002 forward, occupational and social impairment has 
been most consistent with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks consistent with a 30 percent evaluation; 
without evidence of occupational and social impairment with 
reduced reliability and productivity (50 percent).

Concerning social functioning, the evidence dated from 2003 
forward reflects that the veteran has a stable family 
situation.  He has been married for about 10 years and has a 
good relationship with his wife, children and grandchildren, 
albeit with documented occasional conflicts with his spouse 
and adult children, which the veteran and his spouse work to 
resolve.  Records reflect that the veteran enjoys fishing and 
is involved with church activities.  The most recent records 
of 2007 indicate that the veteran was insightful about not 
isolating too much.  

With regard to industrial functioning, the record shows that 
the veteran had a steady job for about 22 years from 1979 to 
2001, but reflects that he was terminated due to 
administrative matters unrelated to PTSD.  SSA records and a 
decision of 2003 reflect that disability benefits were 
approved effective from May 2002, based primarily upon 
diagnoses of disabilities of the back and diabetes.  The SSA 
decision referenced an examination conducted by a VA 
psychologist (2002) at which time it was concluded that there 
was little in the veteran's PTSD that would prevent him from 
further employment.  In 2006, a VA vocational rehabilitation 
counselor indicated that the veteran was not a good candidate 
for the program due to PTSD symptoms primarily manifested by 
anxiety, disruptive sleep patterns and depression, and his 
physical disabilities.  Overall, the record contains 
essentially two opinions to the effect that the veteran's 
PTSD has little effect on his employability with his other 
physical medical problems having a primary role in that 
regard, and one opinion that PTSD is a contributory, but not 
sole factor impacting his employability.  

Essentially, the evidence dated from 2002 forward reflects 
little change in the veteran's PTSD symptomatology, and 
arguably shows a little improvement particularly regarding 
his sleep impairment.  There is no indication in the clinical 
records of a chronic increase PTSD symptomatology, consistent 
with the assignment of a 50 percent evaluation.  
Significantly, from 2002 forward, the clinical evidence 
contains mention of many of the enumerated criteria 
consistent with assignment of a 30 percent evaluation 
including: documentation of symptoms of depressed mood, 
anxiety, sleep impairment, and complaints of mild memory loss 
without objective evidence of this.

In contrast, the evidence dated from 2002 forward fails to 
show nearly all of the enumerated criteria warranting the 
assignment of a 50 percent evaluation.  In this regard, VA 
PTSD evaluations and outpatient records dated between 2002 
and 2007, contain no documented evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or, as 
previously discussed, difficulty in establishing and 
maintaining effective work and social relationships.  

The Board observes that GAF scores ranging from 51 to 65, 
initially representing moderate symptoms improving to mild 
symptomatology by 2005, have been assigned.  While not 
determinative, a GAF score is probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  In this case, overall, the totality of 
evidence dated during the appeal period, reflects that the 
veteran's PTSD symptoms have been consistent with the 
criteria described for the assignment of a 30 percent 
evaluation for PTSD as manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, commensurate with a 30 percent rating.

The Board concludes that the criteria for a rating in excess 
of 30 percent for PTSD have not been met at any time during 
the course of the appeal period.  See 38 C.F.R. § 4.130, DC 
9411, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


